             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 1 of 15



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
10
     KIMBERLY TAYLOR BLAIR and KELLY BLAIR,           NO. 3:20-cv-5172-MAT
11
                                      Plaintiffs      PRAECIPE TO ATTACH DOCUMENT
12   v.
13
     THE UNITED STATES OF AMERICA,
14
                                      Defendant.
15
     TO:     Clerk of the above-entitled Court; and
16
     TO:     All Parties and All Counsel of Record
17

18           Pursuant to FRCP 11 and LCR 83.2, Plaintiffs, Kimberly Taylor Blair and Kelly Blair,

19   respectfully request the Court to attach the corrected Complaint signature page as

20   requested by the court on February 26, 2020. The attachment is intended to correct the
21
     signature block on the Complaint originally filed on February 25, 2020. (Dkt. 1). This error
22
     has been fixed in the attached Complaint.
23
             //
24
             //
25

26


                                                                           LAW OFFICES
                                                                  GORDON THOMAS HONEYWELL LLP
     PRAECIPE REGARDING DKT. 1 – 1 OF 3                           1201 PACIFIC AVENUE, SUITE 2100
     (3:17-cv-05016-BHS)                                            TACOMA, WASHINGTON 98402
     4847-7087-4786                                          (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 2 of 15



 1           Dated this 26th day of February, 2020.

 2

 3                                        GORDON THOMAS HONEYWELL LLP
 4

 5                                        By_______________________________
                                                Salvador A. Mungia, WSBA No. 14807
 6                                              1201 Pacific Ave, Suite 2100
                                                Tacoma, WA 98402
 7                                              253-620-6500
                                                smungia@gth-law.com
 8

 9
                                                and

10                                        WHITEHURST, HARKNESS, BREES, CHENG,
                                          ALSAFFAR, HIGGINBOTHAM & JACOB, PLLC
11

12                                        By /s/ Laurie M. Higginbotham __________________
                                                  Laurie M. Higginbotham
13                                                Tom Jacob
                                                  Steven Haspel
14
                                                  National Trial Law
15                                                7500 Rialto Blvd, Bldg 2, Suite 250
                                                  Austin, TX 78735
16                                                512-476-346
                                                  Attorneys for Plaintiffs
17                                                Application for Admission
                                                  Pro Hac Vice Pending
18

19

20

21

22

23

24

25

26


                                                                         LAW OFFICES
                                                                GORDON THOMAS HONEYWELL LLP
     PRAECIPE REGARDING DKT. 1 – 2 OF 3                         1201 PACIFIC AVENUE, SUITE 2100
     (3:17-cv-05016-BHS)                                          TACOMA, WASHINGTON 98402
     4847-7087-4786                                        (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 3 of 15



 1                                        CERTIFICATE OF SERVICE

 2
             I hereby certify that on February 26, 2020, I caused the foregoing document to be
 3
     electronically filed with the Clerk of the Court using the CM/ECF system which will send
 4

 5   notification of the filing to all counsel of record.

 6
                                            By: /s/ Sarah Campbell
 7                                                 Sarah Campbell
                                                   Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                            LAW OFFICES
                                                                   GORDON THOMAS HONEYWELL LLP
     PRAECIPE REGARDING DKT. 1 – 3 OF 3                            1201 PACIFIC AVENUE, SUITE 2100
     (3:17-cv-05016-BHS)                                             TACOMA, WASHINGTON 98402
     4847-7087-4786                                           (253) 620-6500 - FACSIMILE (253) 620-6565
Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 4 of 15




                                       ATTACHMENT
              Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 5 of 15



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
10
     KIMBERLY TAYLOR BLAIR and KELLY BLAIR,
11                                                            NO. 3:20-cv-5172-MAT
                                      Plaintiffs
12   v.                                                       ORIGINAL COMPLAINT

13
     THE UNITED STATES OF AMERICA,
14
                                      Defendant.
15
             Plaintiffs KIMBERLY TAYLOR BLAIR and KELLY BLAIR, by and through their counsel
16
     of record, allege as follows:
17
                   I.       PARTIES, JURISDICTION, SERVICE OF PROCESS, AND VENUE
18
             1.1        This is a medical malpractice case.
19

20           1.2        Plaintiffs Kimberly Taylor Blair (hereinafter “Taylor Blair”) and Kelly Blair

21   reside in Olympia, Washington within the jurisdiction of this Court.

22           1.3        The Defendant is the United States of America.
23
             1.4        This Federal District Court has jurisdiction of this cause, because this action
24
     is brought pursuant to and in compliance with 28 U.S.C §§1346(b), 2671-2680 et seq.,
25
     commonly known as the “Federal Tort Claims Act,” which vests exclusive subject matter
26
     jurisdiction of Federal Tort Claims litigation in the Federal District Court.

     COMPLAINT - 1 of 11                                                               LAW OFFICES
     [4837-1084-1781]                                                    GORDON THOMAS HONEYWELL LLP
                                                                              1201 PACIFIC AVENUE, SUITE 2100
                                                                                    POST OFFICE BOX 1157
                                                                             TACOMA, WASHINGTON 98401-1157
                                                                         (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 6 of 15



 1           1.5        The United States of America may be served with process in accordance with

 2   Rule 4(I) of the Federal Rules of Civil Procedure by serving a copy of the Summons and of
 3
     the Complaint on Brian T. Moran, United States Attorney for the Western District of
 4
     Washington, by certified mail, return receipt requested at his office, United States Attorney,
 5
     Western District of Washington, U.S. Attorney’s Office, 700 Stewart St., Suite 5220, Seattle,
 6
     WA 98101-1271, to the attention of the Civil Process Clerk, and by serving a copy of the
 7

 8
     Summons and Plaintiffs’ Original Complaint on William Barr, Attorney General of the United

 9   States, by certified mail, return receipt requested, at the Attorney General’s Office, U.S.

10   Department of Justice, 950 Pennsylvania Avenue NW, Washington, DC 20530-0001 to the
11   attention of the Civil Process Clerk.
12
             1.6        Venue is proper in this district pursuant to 28 U.S.C. § 1391(e), as the United
13
     States is a Defendant and the damages giving rise to the claim occurred in this district.
14
                           II.     LIABILITY OF THE UNITED STATES OF AMERICA
15
             2.1        This case is commenced and prosecuted against the United States of
16

17
     America pursuant to and in compliance with Title 28 U.S.C. §§ 2671–80, commonly

18   referred to as the “Federal Tort Claims Act.” Liability of the United States is predicated

19   specifically on Title 28 U.S.C. §§ 1346(b)(1) and 2674 because the personal injuries,
20   wrongful death, and resulting damages of which complaint is made, were proximately
21
     caused by the negligence, wrongful acts and/or omissions of employees of the United
22
     States of America at the Madigan Army Medical Center in Tacoma, Washington, while
23
     acting within the scope of their office or employment, under circumstances where the
24
     United States of America, if a private person, would be liable to the Plaintiffs in the same
25

26   manner and to the same extent as a private individual under the laws of the State of

     Washington.

     COMPLAINT - 2 of 11                                                               LAW OFFICES
     [4837-1084-1781]                                                    GORDON THOMAS HONEYWELL LLP
                                                                              1201 PACIFIC AVENUE, SUITE 2100
                                                                                    POST OFFICE BOX 1157
                                                                             TACOMA, WASHINGTON 98401-1157
                                                                         (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 7 of 15



 1                                   III.     JURISDICTIONAL PREREQUISITES

 2           3.1        Plaintiffs plead pursuant to Title 28 U.S.C. §§ 2672 and 2675(a), that the
 3   claims set forth herein were filed with and presented administratively to the Defendant’s
 4
     agency, the United States Army, on August 7, 2017 for the claims of Taylor Blair and Kelly
 5
     Blair. The claims were denied on August 30, 2019. Accordingly, Plaintiffs have complied
 6
     with all jurisdictional prerequisites and conditions precedent to commencement and
 7
     prosecution of this litigation.
 8

 9                        IV.        THE ARMY IS AN AGENCY OF THE UNITED STATES

10           4.1        The United States Army is an agency of the United States of America. The

11   United States of America, Defendant herein, through its agency, the United States Army, at
12   all times material hereto, owned, operated and controlled the health care facilities known
13
     as Madigan Army Medical Center in Tacoma, Washington, and through its agency, the
14
     United States Army, staffed said health care facilities with its agents, servants, and/or
15
     employees.
16
                                V.          EMPLOYMENT AND COURSE AND SCOPE
17

18
             5.1        At all times material hereto, all persons involved in the medical and health

19   care services provided to Plaintiffs at the Madigan Army Medical Center in Tacoma,

20   Washington were agents, servants, and/or employees of the Department of the Army, the
21   United States of America, or some other agency thereof, and were at all times material
22
     hereto, acting within the course and scope of such employment.
23
                                                   VI.   FACTS
24
             6.1        This is a Federal Tort Claims Action for monetary damages sustained by
25
     Plaintiffs resulting from serious, permanent birth injuries to Taylor Blair as a result of
26
     substandard, and therefore negligent, medical and hospital care.

     COMPLAINT - 3 of 11                                                             LAW OFFICES
     [4837-1084-1781]                                                  GORDON THOMAS HONEYWELL LLP
                                                                            1201 PACIFIC AVENUE, SUITE 2100
                                                                                  POST OFFICE BOX 1157
                                                                           TACOMA, WASHINGTON 98401-1157
                                                                       (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 8 of 15



 1           6.2        This claim concerns the substandard medical and hospital care provided by

 2   agents, servants, and employees of the United States government at the Madigan Army
 3
     Medical Center in Tacoma, Washington to Taylor Blair.
 4
             6.3        On July 2, 2015, Mrs. Blair underwent an MRI of her Lumbar Spine. Under
 5
     “Reason for Order,” it was noted that she had a prior discectomy in 2002 and 2009 with
 6
     some bladder/bowel incontinence and back recurrence, weakness with known foot drop.
 7

 8
     The MRI was ordered to rule out impingement. The impression was that of mild to moderate

 9   spondylosis and facet arthrosis. She was scheduled for surgery on August 15, 2019.

10           6.4        On August 19, 2015, the Admission History and Physical written by Dr.
11   Douglas E. Smith included the above surgical history and Mrs. Blair’s report of continuous
12
     low back pain since February or March with shooting pains radiating down her right leg;
13
     paresthesia in her right foot; increased numbness in her right leg and foot, more persistent
14
     pain in the posterior right calf and loss of balance over the last 6 weeks. She also reported
15
     fecal incontinence and urinary urgency. Mrs. Blair consented to a surgical plan for right
16

17   foraminotomies at L4-5 and L5-S1 with possible fusion.

18           6.5        The consent form does not mention a foraminotomy on the left side.

19           6.6        The consent form does not mention any increased risk of dural tearing with
20
     repeat lumbar surgery.
21
             6.7        Dr. Smith performed the right L4-5 diskectomy, a right L4-5 foraminotomy, a
22
     right L5-S1 foraminotomy, and a left L4-5 foraminotomy on August 19, 2015.
23
             6.8        In his operative note, Dr. Smith wrote that because Mrs. Blair had “begun to
24

25
     have symptoms on her left side,” he “checked for foraminal narrowing with a right angle

26   clip on the left side.”



     COMPLAINT - 4 of 11                                                             LAW OFFICES
     [4837-1084-1781]                                                  GORDON THOMAS HONEYWELL LLP
                                                                            1201 PACIFIC AVENUE, SUITE 2100
                                                                                  POST OFFICE BOX 1157
                                                                           TACOMA, WASHINGTON 98401-1157
                                                                       (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 9 of 15



 1            6.9       In her previous visit of July 10, 2015, Mrs. Blair never complained of

 2   symptoms on the left side, only of symptoms involving the right side, which is what Dr.
 3
     Smith recorded at that time.
 4
              6.10      There was no indication for Dr. Smith to perform a foraminotomy on the left
 5
     side according to his own recorded patient history.
 6
              6.11      Dr. Smith never discussed surgical exploration of the left side with Mrs.
 7

 8
     Blair, nor did she consent to a left side foraminotomy.

 9            6.12      Had Dr. Smith discussed a left side foraminotomy with Mrs. Blair, it is likely

10   he would have realized there was no reason for a foraminotomy on the left and the dural
11   tear would have been avoided.
12
              6.13 Dr. Smith performed a left side foraminotomy without consent from Mrs.
13
     Blair.
14
              6.14 When Dr. Smith performed the left side foraminotomy without consent from
15
     Mrs. Blair, he caused a dural tear in the nerve root sheath, which resulted in the loss of
16

17   cerebral spinal fluid (“CSF”).

18            6.15 Dr. Smith did not perform any intraoperative primary repair of the CSF leak.

19            6.16 Dr. Smith did not perform a Valsalva maneuver on August 19, 2015.
20
              6.17 Dr. Smith did not place a lumbar drain on August 19, 2015.
21
              6.18 During surgery, Dr. Smith noted bleeding began occurring from deep in the
22
     incisional site while he was in the process of closing. He reopened the surgical incision but
23
     failed to locate the bleeding site.
24

25
              6.19 During Mrs. Blair’s postoperative course from the 19th until the 26th, she

26   complained of spasms in her left leg, inability to void, severe headaches, inability to tolerate

     an increase in the elevation of the head of her bed, and drainage from her surgical incision.

     COMPLAINT - 5 of 11                                                              LAW OFFICES
     [4837-1084-1781]                                                   GORDON THOMAS HONEYWELL LLP
                                                                             1201 PACIFIC AVENUE, SUITE 2100
                                                                                   POST OFFICE BOX 1157
                                                                            TACOMA, WASHINGTON 98401-1157
                                                                        (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 10 of 15



 1           6.20 A MRI of her lumbar spine was not ordered until August 25, 2015, when an

 2   epidural fluid collection associated with the bovine patch was confirmed, resulting in mild
 3
     to moderate canal stenosis at L4-5 and L5-S1, as well as moderate to severe
 4
     neuroforaminal narrowing on the right at L5-S1, and small paraspinal and subcutaneous
 5
     fluid collection, which may represent postoperative seroma or CSF leak.
 6
             6.21 Dr. Smith performed surgery again on August 26, 2015 and found a dural
 7

 8
     tear along the lateral epidural gutter on the left at L4-5. He noted that he had previously

 9   thought this was a nerve root sheath tear but found that the primary tear was along the

10   lateral aspect of the thecal sac. Additionally, there was a very thin area of dorsal dura
11   which was also torn and repaired.
12
             6.22       Dr. Smith did not perform a Valsalva maneuver on August 26, 2015.
13
             6.23       Dr. Smith did not place a lumbar drain on August 26, 2015.
14
             6.24 Postoperatively, Mrs. Blair reported saturation of her incisional dressing on
15
     August 29 and 30, intense headaches, decreased sensation in left foot and toes, right foot,
16

17   right lateral calf, and posterior left thigh.

18           6.25 On August 31, 2015, Mrs. Blair returned again to the operating room.

19           6.26       Dr. Smith asked the anesthesiologist to have the patient Valsalva and found
20
     drainage of CSF in two places, the most obvious of which was along the dorsal dura
21
     immediately above the previous suture. The second leaking area was in the far left lateral
22
     recess just caudal to the additional sutures that had previously been placed.
23
             6.27       Durepair was placed as the leak was too far anterior to suture. A lumbar
24

25
     CSF drain was placed and the incision closed.

26           6.28       Postoperatively, Mrs. Blair was admitted to the ICU where she remained in

     supine position for 5 days and slowly transitioned to sitting and standing. Her CSF drain

     COMPLAINT - 6 of 11                                                            LAW OFFICES
     [4837-1084-1781]                                                 GORDON THOMAS HONEYWELL LLP
                                                                           1201 PACIFIC AVENUE, SUITE 2100
                                                                                 POST OFFICE BOX 1157
                                                                          TACOMA, WASHINGTON 98401-1157
                                                                      (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 11 of 15



 1   was clamped and she was transferred back to the floor when it was pulled. She progressed

 2   to walking with assistance and cleared for physical therapy for discharge with
 3
     recommended home assistance and therapy.
 4
             6.29 The Initial Physical Therapy Evaluation performed on September 8, 2015
 5
     noted that Mrs. Blair had impaired transfer ability, gait/stair ability and balance. She
 6
     requested to go home and recommendation was then for home health PT and 24/7 care.
 7

 8
             6.30 Mrs. Blair attended the lumbar stabilization introductory rehab session on

 9   January 12, 2016 and continued the 4-week program thereafter.

10           6.31 On January 19, 2016, lumbar spine radiographs, flexion and extension views
11   were obtained which revealed multilevel loss of disc height and facet arthrosis. On January
12
     26, 2016, an MRI of the Lumbar Spine was performed to look for nerve root enhancement
13
     and arachnoiditis. Findings included a trace amount of fluid adjacent to the L4-5 and L5-
14
     S1 lamina with clumping of the nerve roots with the suggestion of possible intradural
15
     synechiae versus an arachnoid cyst.
16

17           6.32 Consultation was requested to the Anesthesia Clinic in February of 2016 and

18   Mrs. Blair was seen on March 22, 2016 by Dr. Stephen Laurence Bolt. Dr. Bolt noted that

19   she continued to have both right and left lower extremity radicular symptoms along with
20
     her previous axial pain several months after surgery.
21
             6.33 MRI revealed arachnoiditis at the surgical sites with some nerve root
22
     scarring. She was evaluated by the spine surgeons at the University of Washington, who
23
     felt she was not a surgical candidate but would be best served by pain management.
24

25
             6.34       She reported urinary hesitancy and frequent bowel incontinence; inability to

26   stand for prolonged periods and pain preventing her from performing her job as an



     COMPLAINT - 7 of 11                                                             LAW OFFICES
     [4837-1084-1781]                                                  GORDON THOMAS HONEYWELL LLP
                                                                            1201 PACIFIC AVENUE, SUITE 2100
                                                                                  POST OFFICE BOX 1157
                                                                           TACOMA, WASHINGTON 98401-1157
                                                                       (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 12 of 15



 1   intensive care unit clinical nurse. She underwent a trial spinal cord stimulator on March

 2   23, 2016 and on April 12, 2016, had implantation of a permanent spinal cord stimulator.
 3
             6.35 Government health care providers negligently performed Mrs. Blair’s surgery
 4
     on August 19, 2015 and August 26, 2015 resulting in permanent damage. She suffers
 5
     from motor and sensory deficits in the bilateral lower extremities; gait issues with loss of
 6
     balance; periodic fecal urgency and bowel dysfunction; insomnia; loss of consortium with
 7

 8
     her husband and loss of enjoyment of life. Because of government negligence, she will

 9   experience pain and suffering and require assistance performing household duties and in

10   activities of daily living for the rest of her life.          Had government providers acted in
11   accordance with the standard of care, more likely than not, none of the above injuries and
12
     damages would have occurred to Mrs. Blair.
13
                   VII.         CAUSE OF ACTION AGAINST THE UNITED STATES OF AMERICA
14
             7.1          Defendant, the United States of America, was negligent in their care and
15
     treatment of Taylor Blair in the following ways, including but not limited to:
16

17
                          (a)      Defendant negligently and unnecessarily performed surgery on

18                                 August 19, 2015 without a clear indication and without exhaustion of

19                                 more conservative routes;
20                        (b)      Defendant failed to verify the appropriate side for the operation on
21
                                   August 19, 2015 according to the symptoms reported by the patient;
22
                          (c)      Defendant failed to properly and timely discuss the increased risk of
23
                                   dural tears with revision surgeries with Mrs. Blair prior to surgery on
24
                                   August 19, 2015;
25

26                        (d)      Defendant failed to properly and timely obtain patient consent for a

                                   left side foraminotomy on August 19, 2015;

     COMPLAINT - 8 of 11                                                                  LAW OFFICES
     [4837-1084-1781]                                                       GORDON THOMAS HONEYWELL LLP
                                                                                 1201 PACIFIC AVENUE, SUITE 2100
                                                                                       POST OFFICE BOX 1157
                                                                                TACOMA, WASHINGTON 98401-1157
                                                                            (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 13 of 15



 1                      (e)   Defendant negligently performed the lumbar surgery in such a way as

 2                            to cause dural injury around the nerve sheath on the left side on
 3
                              August 19, 2015;
 4
                        (f)   Defendant failed to properly intraoperatively manage the cerebral
 5
                              spinal fluid leak on August 19, 2015 by failing to timely perform an
 6
                              intraoperative primary repair;
 7

 8
                        (g)   Defendant failed to properly intraoperatively manage the cerebral

 9                            spinal fluid leak on August 19, 2015 by failing to perform the Valsalva

10                            maneuver;
11                      (h)   Defendant failed to properly intraoperatively manage the cerebral
12
                              spinal fluid leak on August 19, 2015 by failing to place a lumbar
13
                              drain;
14
                        (i)   Defendant failed to properly post-operatively manage the cerebral
15
                              spinal fluid leak on August 19, 2015 by failing to place a lumbar
16

17                            drain;

18                      (j)   Defendant failed to properly intraoperatively manage the cerebral

19                            spinal fluid leak on August 26, 2015 by failing to perform the Valsalva
20
                              maneuver;
21
                        (k)   Defendant failed to properly manage the intraoperative cerebral
22
                              spinal fluid leak by failing to place a lumbar drain on August 26,
23
                              2015;
24

25
                        (l)   Defendant failed to intervene timely for the persistent CSF leak, thus

26                            leading to pseudomeningocele and arachnoiditis.



     COMPLAINT - 9 of 11                                                             LAW OFFICES
     [4837-1084-1781]                                                  GORDON THOMAS HONEYWELL LLP
                                                                            1201 PACIFIC AVENUE, SUITE 2100
                                                                                  POST OFFICE BOX 1157
                                                                           TACOMA, WASHINGTON 98401-1157
                                                                       (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 14 of 15



 1           7.2        At   all   times mentioned   herein, the    employees, agents, and/or

 2   representatives of the United States Government were negligent and proximately caused
 3
     all of the injuries and damages sustained by Plaintiffs.
 4
                                             VIII.   DAMAGES
 5
             8.1        As a direct and proximate result of Defendant’s negligent acts and/or
 6
     omissions, Plaintiff Taylor Blair, has suffered, and continues to suffer, severe injuries,
 7

 8
     including but not limited to, past and future physical pain and suffering; past and future

 9   mental pain and anguish; past and future permanent physical impairment; past and future

10   physical disfigurement; past and future medical, health care, and attendant care expenses;
11   out-of-pocket expenses; past and future loss of enjoyment of life; loss of consortium with
12
     her husband and children; and loss of earning capacity. Such injuries are, in reasonable
13
     probability, permanent in nature. Plaintiff Taylor Blair brings this suit to recover all damages
14
     cognizable under the law resulting from the injuries to her as a result of the occurrence in
15
     question.
16

17           8.2        As a direct and proximate result of Defendants’ negligence, Plaintiff Kelly

18   Blair, as the husband of Taylor Blair, has been damaged due to his mental anguish suffered

19   in the past, and likely to be suffered in the future, loss of consortium suffered in the past
20
     and in the future as a result of his wife’s injuries; loss of household services and other
21
     pecuniary injuries. Kelly Blair brings this suit to recover all damages cognizable under the
22
     law resulting from the injuries to Taylor Blair and to himself as a result of the occurrence in
23
     question.
24

25
                                              IX.    PRAYER

26           WHEREFORE, PREMISES CONSIDERED, the Plaintiffs request that the Defendant be

     cited in terms of law to appear and answer herein: that upon final trial and hearing hereof,

     COMPLAINT - 10 of 11                                                           LAW OFFICES
     [4837-1084-1781]                                                  GORDON THOMAS HONEYWELL LLP
                                                                           1201 PACIFIC AVENUE, SUITE 2100
                                                                                 POST OFFICE BOX 1157
                                                                          TACOMA, WASHINGTON 98401-1157
                                                                      (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:20-cv-05172-MAT Document 7 Filed 02/26/20 Page 15 of 15



 1   the Plaintiffs have judgment against the Defendant, for the amount of actual damages; and

 2   for such other and different amounts as they shall show by proper amendment before trial;
 3
     for post judgment interest at the applicable legal rate; for all Court costs incurred in this
 4
     litigation; and for such other and further relief, at law and in equity, both general and
 5
     special, to which the Plaintiffs may show themselves entitled and to which the Court
 6
     believes them deserving.
 7

 8
             Dated this 21st day of February, 2020.

 9
                                         GORDON THOMAS HONEYWELL LLP
10

11                                       By_______________________________
                                               Salvador A. Mungia, WSBA No. 14807
12                                             1201 Pacific Ave, Suite 2100
                                               Tacoma, WA 98402
13
                                               253-620-6500
14                                             smungia@gth-law.com

15                                               and

16                                       WHITEHURST, HARKNESS, BREES, CHENG,
                                         ALSAFFAR, HIGGINBOTHAM & JACOB, PLLC
17

18                                       By /s/ Laurie M. Higginbotham _________________
                                                Laurie M. Higginbotham
19
                                                Tom Jacob
20                                              Steven Haspel
                                                National Trial Law
21                                              7500 Rialto Blvd, Bldg 2, Suite 250
                                                Austin, TX 78735
22                                              512-476-346
                                                Attorneys for Plaintiffs
23
                                                Application for Admission
24                                              Pro Hac Vice Pending

25

26




     COMPLAINT - 11 of 11                                                         LAW OFFICES
     [4837-1084-1781]                                                GORDON THOMAS HONEYWELL LLP
                                                                         1201 PACIFIC AVENUE, SUITE 2100
                                                                               POST OFFICE BOX 1157
                                                                        TACOMA, WASHINGTON 98401-1157
                                                                    (253) 620-6500 - FACSIMILE (253) 620-6565
